DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 19-34, and 38-45 have been presented for examination.
Claims 16-18 and 35-37 were previously cancelled.
Claims 1-15, 19-34, and 38-45 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 10/05/2022 have been fully considered but they are not persuasive.
Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argues on pg. 17 paragraph 4 that the claims are not abstract for many reasons including that that it cannot be done in the human mind because of the complexity and the number of computations. Examiner respectfully disagrees and asserts that complexity is not a factor taken into consideration for the mathematical concept grouping of abstract ideas. Regarding the claims directing to a mental process identified in the 101 analysis, Examiner asserts the large number of computations and complexity (e.g. thousand or tens of thousands of rays or a large number of perturbations) are not recited in the rejected claims. Applicant further asserts that the disclosed invention advances optical system design technology. However, Examiner asserts that the improvement is an improvement to determining an optical system configuration which is the abstract idea. As recited in MPEP 2106.05(a) it “important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” The claim does not recite any elements in addition to the abstract idea except for generic computing components used merely as a tool to implement the abstract idea (see MPEP 2106.04(d) and 2106.05(f)), therefore the improvement is an improvement of an abstract idea and is not an improvement to any other technology or technical field.
Applicant argues on pg. 18 paragraph 1 that “the manipulation of parameters is not the test for determining what constitutes an abstract idea” and refers to the patent eligible blue noise max generation example “which solely includes manipulation of data to generate a blue noise max.” Examiner respectfully disagrees and asserts that the blue mask example (hereinafter “Example 3”) was eligible because it recited additional steps that amounted to significantly more than the abstract idea (see pg. 9 paragraph 2, of the referred to 101 example document),  improved the functioning of the computer itself (see pg. 9 paragraph 3), and improved the technology of digital image processing (see pg. 9 paragraph 3). In contrast, the pending claims do not recite any additional elements besides the generic computer components that implement the abstract idea. In view of Step 2B, there are no additional elements that amount to significantly more than the abstract idea. The judicial exception alone provides the improvement, therefore there is no improvement to the functioning of the computer or to any other technology or technical field. Applicant argues that “the pending claims do not solely recite modifying a parameter, and in claimed features where certain parameters are manipulated, those parameters represent real and tangible characteristics of physical objects.” Examiner respectfully disagrees and asserts that while the parameters may represent real and tangible characteristics, the parameters themselves are merely data and are not real and tangible. The claims do not recite any limitations of physically manipulating or configuring a real and tangible optical system.
Applicant further argues on pg. 19 paragraph 2  and similarly on pg. 22 paragraph 1 that “claim 1 recites an ordered combination of steps that as a whole are directed to improvements in optical design technology.” Examiner respectfully disagrees and asserts as stated above that optical design of determining an optical system configuration is the abstract idea. The judicial exception alone cannot provide the improvement. The claim as a whole is an improvement to the abstract idea of determining an optical system configuration and is not an improvement to any technology or technical field.
Applicant further argues on pg. 22 paragraph 1 that claim 1 recites “specific and ordered set of operations that as a whole improves optical design technology at least because claim 1 recites in part when and how to compute a revised optical performance metric for a perturbed optical system to overcome the drawbacks of conventional optical design system. However, Examiner asserts that an improved abstract algorithm compared to conventional abstract algorithms is still abstract and requires additional elements to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant further argues on pg. 24 paragraph 1 that “the human mind cannot practically compute a revised optical performance metric value without performing additional ray tracing operations, where the revised optical performance metric value is computed based on double Zernike polynomials or double Zernike coefficients that is sufficiently computed using two rays that are perturbed for the plurality of optical surfaces or optical components” and refers to SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303-04 (Fed. Cir. 2019). Examiner respectfully disagrees and asserts that there is nothing analogous in the pending claims to the “detect suspicious activity by using network monitors and analyzing network packets” and “analyze specific types of data on the network”  claim limitations of SRI Int’l, Inc. v. Cisco Systems, Inc. Examiner maintains that the limitations can be practically performed in the human mind  as shown in the 101 analysis below.
Applicant further argues on pg. 24 paragraph 2 that claim 1 explicitly recites “the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients” which does not mean that operation (b) is directed to a mathematical concept and asserts that claim 1 is based on or involves a mathematical concept but “does not recite[] a mathematical concept”. Examiner respectfully disagrees and asserts that “computing … a revised optical performance metric value” is an act of calculating using mathematical methods to determine a variable which explicitly recites a mathematical calculation and is not merely based on or involving a mathematical concept (See MPEP 2106.04(a)(2)C).
Applicant further argues on pg. 26 paragraph 2 that the instant patent application describes improvements to the conventional optical systems such as Code V and Zemax and that claim 1 recites several improvement in optical design technology such that the combination of features of independent claim 1 provide practical application in the field of optical engineering. Examiner respectfully disagrees and asserts that the claim does not recite any additional elements that integrate the abstract idea into a practical application. As stated previously, the improvement is to the abstract idea of determining an optical system configuration compared to other abstract optical system configuration determination methods. The improvement cannot come from the judicial exception alone.
Applicant further argues on pg. 26 paragraph 3 that the Office’s Step 2A -Prong 2 analysis does not consider the features of claim 1 as a whole and asserts that “the pending claims are rife with specific and detailed limitations that impose significant limitations to the scope of the claims and practicing the invention.” Examiner respectfully disagrees and asserts that two-step analysis was followed to determine that the claimed invention directs to an abstract idea without significantly more. The specific and detailed limitations recite the abstract idea and therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Applicant further argues on pg. 26 paragraph 4 that the Office has erroneously focused on evaluating each element under Step 2A-Prong 2 without considering how the elements as a whole integrates the judicial exception into a practical application. Examiner respectfully disagrees and asserts that in Step 2A-Prong 2 examiners evaluate if any additional elements integrates the recited exception into a practical application to evaluate whether the claims as a whole integrates the exception into a practical application (See MPEP 2106.04). In this case, all of the limitations recited the abstract idea and there were no additional elements, therefore the claim as a whole directs to an abstract idea. Examiner notes that the claims as presently amended now recite the additional element of generic computer components (i.e. a processor), however this additional element is insufficient to integrate the abstract idea into a practical application. See updated Step 2A-Prong 2 analysis below.
Applicant further argues on pg. 27 paragraph 3 regarding Step 2B that the claims recite an ordered combination of features that are unconventional and is significantly more than the alleged abstract idea. Examiner respectfully disagrees and asserts that Step 2B of the analysis is an evaluation of any additional elements to the abstract idea. The claim did not recite any additional elements to the abstract idea so there could not be an ordered combination of the additional elements in combination with the other elements of the claim that amount to significantly more than the abstract idea. The ordered combination of the features of claim 1 is the abstract idea. Therefore the claim as a whole directs to an abstract idea without significantly more. Examiner notes that claims as currently amended now recite the additional element of generic computer components (i.e. a processor) which does not amount to significantly more than the abstract idea. See updated Step 2B analysis below.
Applicant further argues on pg. 28 paragraph 3, again referring to “Example 3”, that analogously, the pending claims “form an ordered combination of features that include applying a number of perturbations to an optical system and evaluating a performance of the optical system without a need for a full additional ray trace and while minimizing iterative and numerally” and “ can provide for a faster computation time that is computationally practical.” Examiner respectfully disagrees and asserts that the pending claims are not analogous to Example 3. In Step 2 B of Example 3, additional elements were identified and the ordered combination of the additional elements with the abstract idea was found to be significantly more than the abstract idea. In contrast, the pending claims do not recite any additional elements which when viewed individually or as a whole amount to significantly more than the abstract idea.
Applicant further argues on pg. 29 paragraph 2 that the Office’s analysis under Step 2B does not properly analyze the combination of features. Examiner respectfully disagrees and asserts that Step 2B is an analysis of the additional elements (“Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.” MPEP 2106.05).  The ordered combination of abstract elements is still abstract. In this case, there are no additional elements considering them individually or in combination with the abstract idea which amount to significantly more than the abstract idea. Therefore the claim as a whole directs to an abstract idea without significantly more.
Applicant further argues that independent claims 20 and 39 have been amended to recite features similar to those discussed above for claim 1 and are eligible for at least the same reasons. Applicant also argues regarding dependent claims that they are allowable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above.
The rejection under 35 U.S.C. 101 is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-15, 19-34, and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-15, 19 and 44 are directed to a statutory category as a process, claims 20-34, 38, 45 are directed to a statutory category as a machine, and claims 39-43 are directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites
modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system that includes a plurality of optical surfaces or optical components, the optical system, prior to said modifying, having an associated nominal optical performance metric value, wherein the plurality of optical surfaces or optical components include lenses or mirrors;
tracing, using the processor, a first set of rays through the optical system;
(a) introducing, by the processor, a perturbation to the optical system to form a perturbed optical system, the perturbation representing a change in tolerance value associated with one of the optical surfaces or components of the optical system;
(b) computing, by the processor, a revised optical performance metric value associated with the perturbed optical system the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the first set of rays through the plurality of optical surfaces or optical components of the perturbed optical system, wherein the revised optical performance metric value is obtained without performing additional ray tracing operations, wherein the revised optical performance metric value that is computed based on double Zernike polynomials or double Zernike coefficients is obtained using two rays that are perturbed for the plurality of optical surfaces or optical components, wherein the two rays are sufficient to compute the revised optical performance metric value without performing additional ray tracing, and wherein a first of the two rays is a gut ray, and the second of the two rays is one of a paraxial ray or a non-paraxial ray;
(c) repeating, by the processor, operations (a) and (b) for a predetermined number of perturbations to collect a first set of revised optical performance metric values associated with a plurality of perturbations imparted to the optical system
(d) determining, by the processor, a configuration of a particular optical system including optical surf ace characteristics of the lenses or the mirrors and associated wavefront aberrations, wherein the configuration of the particular optical system is determined from the first set of revised optical  performance metric values and the nominal optical performance metric value, and wherein the particular optical system has an optical performance metric that meets or improves upon a particular optical performance characteristic 
The limitation of “modifying, by a processor, a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system …”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “modifying” in the context of this claim encompasses the user manually making modifications to parameters mentally or with the use of pen and paper. 
Similarly, the limitation of “tracing, using the processor, a first set of rays through the optical system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “tracing” in the context of this claim encompasses the user mentally tracing the rays and/or with the use of pen and paper. Similarly, the limitation of “(a) introducing a perturbation to the optical system to form a perturbed optical system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “introducing a perturbation” in the context of this claim encompasses the user manually perturbing the system in the mind and/or with pen and paper. 
The limitation of “(b) computing, by a processor, a revised optical performance metric value associated with the perturbed optical system the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the first set of rays through the plurality of optical surfaces or optical components of the perturbed optical system, wherein the revised optical performance metric value is obtained without performing additional ray tracing operations, wherein the revised optical performance metric value that is computed based on double Zernike polynomials or double Zernike coefficients is obtained using two rays that are perturbed for the plurality of optical surfaces or optical components, wherein the two rays are sufficient to compute the revised optical performance metric value without performing additional ray tracing, and wherein a first of the two rays is a gut ray, and the second of the two rays is one of a paraxial ray or a non-paraxial ray”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as encompassing mathematical concepts. For example, but for the “by a processor” language, “computing a revised optical performance metric” in the context of this claim encompasses the user calculating the metric in the mind and/or with pen and paper. Additionally, the limitation explicitly recites a mathematical computation of computing a revised optical performance metric value which encompasses a mathematical concept.
Similarly, the limitation of “(c) repeating operations (a) and (b) for a predetermined number of perturbations to collect a first set of revised optical performance metric values associated with a plurality of perturbations imparted to the optical system” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “repeating operations” in the context of this claim encompasses the user manually repeating the steps in the mind and/or with pen and paper. 
Similarly, the limitation of “(d) determining, by the processor, a configuration of a particular optical system including optical surf ace characteristics of the lenses or the mirrors and associated wavefront aberrations, wherein the configuration of the particular optical system is determined from the first set of revised optical  performance metric values and the nominal optical performance metric value, and wherein the particular optical system has an optical performance metric that meets or improves upon a particular optical performance characteristic” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the processor” language, “determining … a configuration …” in the context of this claim encompasses the user manually determining a configuration based on the computed metrics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A prong 1).
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “a processor”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In view of Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claims 2, 5, 8, 12, 14, 15, and 44 further limit the Mental Process abstract idea of claim 1 with limitations that can practically be performed in the mind. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 1.
Claim 3, 4, 6, 7, 9-11, 13, 19 further limits the abstract idea of claim 1 with additional limitations that recite mathematical concepts. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 1.
	Claims 20 recite similar limitations to claim 1 and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1 above. Claim 20 recites the additional elements of “one or more processors; and memory including processor-executable instructions stored thereon, the processor executable instructions upon execution by the one or more processors configures the device.” This judicial exception is not integrated into a practical application because the claim only recites additional elements of “one or more processors; and memory including processor-executable instructions stored thereon, the processor executable instructions upon execution by the one or more processors configures the device”. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function determining an optical system configuration by following a series of steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor and memory to perform determining an optical system configuration by following a series of steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claims 21-34, 38 and 45 further limit the abstract idea of claim 20 with limitations that can practically be performed in the mind or recite mathematical concepts. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 20 and claims 2-15, 19 and 44.
Claims 39-43 recite similar limitations to claims 20-24 and are also directed to the abstract idea grouping of “Mental Processes” and “Mathematical Concepts.” These claims are rejected using the same rationale used in claims 20-24 above.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Friday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147